Judgment and order unanimously affirmed, with costs. The verdict* was not excessive. Section 374-a of the Civil Practice Act† refers to an act, transaction, occurrence or event in which someone engaged in the business actually participated. The witnesses of the accident who made statements to the policeman were not engaged in the police business in the course of which the memorandum of the transaction was made. The policeman did not witness the accident. His report is based upon what others told him. It is not within the purview of the section. Other alleged errors in the admission of testimony are inconsequential. Lazansky, P. J., Rich and Seudder, JJ., concur; Kapper and Hagarty, JJ., concur in result.

 Verdict was for $25,000 in death case for personal injuries.— [Rep.


 Added by Laws of 1928, chap. 532.— [Rep.